NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                     Submitted May 1, 2019*
                                      Decided May 17, 2019



                                              Before

                              FRANK H. EASTERBROOK, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              AMY J. ST. EVE, Circuit Judge



No. 18-3046                                                     Appeal from the United
                                                                States District Court for the
COURTNEY COBBS,                                                 Eastern District of Wisconsin.
     Plaintiff-Appellant,

               v.                                               No. 18-C-338
                                                                William C. Griesbach, Chief
RICHARD CHIAPETE, PATRICIA HANSON,                              Judge.
and ARTHEL L. HOWELL,
      Defendants-Appellees.


                                               Order

     Eight years after being convicted of crimes related to bank robbery, Courtney Cobbs
filed a motion under Wis. Stat. §974.07 asking for a DNA test of evidence collected at
the bank. Cobbs offered to pay for the testing. The statute provides that a prisoner is en-
titled to a test if evidence held by the state is “relevant to the investigation or prosecu-


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 18-3046                                                                           Page 2


tion that resulted in the conviction” and has not previously been tested (or has not been
tested using the latest techniques). Wis. Stat. §974.07(2); State v. Moran, 2005 WI 115 ¶3.
A state judge denied this request, ruling that the evidence is not relevant. Two other
people committed the robbery, and Cobbs is culpable for their acts, so even if the test
did not turn up Cobbs’s DNA that would not exonerate him, the judge concluded.

    Cobbs’s appeal was held in abeyance until the Supreme Court of Wisconsin decided
State v. Denny, 2017 WI 17. Denny held that, for testing to be required under §974.07, it
must be “reasonably probable” that a prisoner would not have been prosecuted or con-
victed had the evidence been tested earlier (and had the result of the test been favorable
to the accused). Id. at ¶¶ 53, 59, 76. See also Wis. Stat. §974.07(7)(a)2, (b)1. The court of
appeals then held that Denny forecloses relief for Cobbs—and that he also did not meet
“a number of conditions set forth in the statute.” 2017 Wisc. App. LEXIS 676 (Mar. 29,
2017) at *2. The court of appeals declined to reconsider this decision, and the Supreme
Court of Wisconsin denied a petition for review.

    Cobbs then filed this federal suit under 42 U.S.C. §1983. Naming as defendants two
prosecutors and a police chief, Cobbs contends that they are obliged to test the evidence
in question. He maintains that by applying Denny to a pending suit the state court vio-
lated the Constitution.

    A magistrate judge recommended that the district judge dismiss this suit under the
Rooker-Feldman doctrine, named after District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). 2018 U.S. Dist. LEXIS
121279 (E.D. Wis. July 18, 2018). In civil litigation only the Supreme Court of the United
States may review the final decision of a state court. 28 U.S.C. §1257. The Rooker-Feldman
doctrine requires district courts to dismiss, for lack of jurisdiction, any request for fed-
eral review of a state court’s decision, and the magistrate judge understood Cobbs to be
seeking just such review. But the district judge, without mentioning the Rooker-Feldman
doctrine, dismissed the suit on the merits, holding that because the testing could not
have helped Cobbs, he lacks any constitutional right to it. 2018 U.S. Dist. LEXIS 147139
(E.D. Wis. Aug. 28, 2018). The district judge also said that he adopted the magistrate
judge’s report, which would have required a jurisdictional dismissal, but the Rule 58
judgment entered in the case is a standard take-nothing judgment on the merits.

   Subject-matter jurisdiction is the first issue any federal court must address, and de-
fendants ask us to order the suit’s dismissal under the Rooker-Feldman doctrine. Cobbs
does not deny that he disagrees with the state judiciary’s decisions, but that is not
enough to bring the Rooker-Feldman doctrine into play. That doctrine deals with harm
caused by a state court’s decision; when the complained-of harm can be alleviated only
No. 18-3046                                                                            Page 3


by annulling the decision, the Rooker-Feldman doctrine shows that only the Supreme
Court can provide that relief. See GASH Associates v. Rosemont, 995 F.2d 726, 727–28 (7th
Cir. 1993). But Cobbs’s injury is the absence of DNA evidence, which he believes could
be used to contest his imprisonment. See Skinner v. Switzer, 562 U.S. 521 (2011). His de-
sire for that evidence predates the state courts’ rejection of his request under Wis. Stat.
§974.07. He asked for relief in state court and did not get it, but still the injury (impris-
onment without DNA evidence) preceded their decisions. GASH holds that when state
courts deny a request for relief, rather than imposing independent injury, the law of
preclusion (res judicata or collateral estoppel), not an absence of jurisdiction, supplies
the rule of decision. And the Supreme Court has twice approved the approach we took
in GASH. See Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 293 (2005);
Skinner v. Switzer, 562 U.S. 521, 532 (2011).

    Exxon Mobil and Skinner observe that sequential suits (in state and federal court)
about the same subject are governed by the law of preclusion, unless the state court has
caused the very loss being complained about. A federal court gives the state court’s de-
cision the same effect it would have in state court. 28 U.S.C. §1738. Wisconsin follows
the normal rule that one suit is enough; disagreement with the outcome, or the presen-
tation of a new legal theory, does not permit a litigant a second bite at the apple. See,
e.g., Fannie Mae v. Thompson, 2018 WI 57. Cobbs litigated and lost in state court; the doc-
trine of claim preclusion (res judicata) blocks this federal suit even though Cobbs has
attempted to recast his theory on constitutional grounds. (It is not, at all events, a good
theory. The Ex Post Facto Clause prevents retroactive application of changes in criminal
law, but full retroactivity of decisions in civil litigation is the norm. See, e.g., Harper v.
Virginia Department of Taxation, 509 U.S. 86 (1993).)

     Whether Cobbs could have avoided preclusion by framing his arguments as a col-
lateral attack on his conviction, see 28 U.S.C. §2254, does not matter to this suit under
§1983. Different procedural issues, such as exhaustion and timeliness, would arise in
litigation under §2254. It is enough for now to say that ordinary principles of claim pre-
clusion prevent Cobbs from using §1983 to obtain a second opinion on the question
whether Wis. Stat. §974.07 entitles him to have evidence tested for DNA.

                                                                                    AFFIRMED